Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18, 25, 29 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pragada; Ravikumar et al. [US 20140321282]. 

As per claim 1, Pragada teaches:
A method for transmitting data via wireless backhaul network, (Abstract, ¶ 0005) comprising: 

transmitting, by the terminal, data with the access station of wired backhaul through the at least one path. (e.g. [0133] FIG. 15 shows an example user-plane protocol stack view 1500 for DS-2 that shows an mB co-located with an existing Pico/Femto/Relay cell node (mB/Pico) 1505.  The user-plane protocol stack between a WTRU 1510 and an mB side of mB/Pico 1505 uses an mmW MAC layer 1520 and an mmW physical layer 1525.  A LTE based physical layer 1530, 

As per claim 2, Pragada teaches:
The method according to claim 1, wherein, a Packet Data Convergence Protocol, PDCP, layer of the terminal is peer to peer with a PDCP layer of the access station of wired backhaul. (e.g. connected to other node; ¶ 87, 133)

As per claim 3, Pragada teaches:
The method according to claim 2, wherein, transmitting, by the terminal, data with the access station of wired backhaul through the at least one path, further comprises: performing, by the terminal, a path routing operation through the PDCP layer. (e.g. PDCP layer; ¶ 133)

As per claim 4, Pragada teaches:
The method according to claim 1, wherein, if the terminal is connected with the access station of wired backhaul through at least two paths, the terminal is connected with one access station of wireless backhaul and connected with the access station of wired backhaul through at least two paths connected to the access station of wireless backhaul; and/or if the terminal is connected with the access station of wired backhaul through at least two paths, the terminal is connected with at least two access stations of wireless backhaul and connected with the access station of wired backhaul through at least one path connected to each of the access stations of wireless backhaul. (e.g. [0135] FIG. 17 shows an example user-plane protocol stack view 1700 for DS-4 that shows an mB as a remote radio entity (RRE) 1705.  The user-plane protocol stack 

As per claim 5, Pragada teaches:
The method according to claim 1, wherein, the access station of wired backhaul comprises a master access station of wired backhaul and a secondary access station of wired backhaul; a PDCP layer of the terminal is peer to peer with a PDCP layer of the master access station of wired backhaul. (e.g. PDCP layer; ¶ 133)

As per claim 6, Pragada teaches:
The method according to claim 1, wherein, after connecting with the access station of wired backhaul through at least one path, the terminal performs a part or all of following processes: process 1: the terminal performs a link measurement on a path between the terminal and at least one access station of wireless backhaul connected thereto, and the terminal reports a result of the link measurement to the connected access station of wireless backhaul; process 2: the terminal performs a quality measurement on a path between the terminal and at least one access station of wireless backhaul connected thereto, and after determining that the quality meets a deterioration condition according to a result of the quality measurement, the terminal reports to the access station of wired backhaul; process 3: after there is a path of which Radio Link Control, RLC, transmission reaches a maximum number of retransmissions, the terminal reports to the access station of wired backhaul. (e.g. quality measurement; ¶ 156, 163)

As per claim 7, Pragada teaches:


Claims 8-11 are the method claims corresponding to method claims 1-2, 4, 6 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 12-13, 17 are the method claims corresponding to method claims 1, 3, 6 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

As per claim 14, Pragada teaches:
The method according to claim 12, wherein, said that transmitting, by the access station of wireless backhaul, data between the nodes at both ends, comprises: sending, by the access station of wireless backhaul, uplink data to a next node in a direction towards the access station of wired backhaul on the path after receiving the uplink data, wherein the next node in the direction towards the access station of wired backhaul is the access station of wireless backhaul or an access station of wired backhaul; and/or sending, by the access station of wireless 

As per claim 15, Pragada teaches:
The method according to claim 14, wherein, said that sending, by the access station of wireless backhaul, uplink data to a next node in a direction towards the access station of wired backhaul on the path, comprises: sorting, by the access station of wireless backhaul, the received uplink data through the RLC layer and then sending sorted uplink data to the next node in the direction towards the access station of wired backhaul on the path; said that sending, by the access station of wireless backhaul, downlink data to a next node in a direction towards the terminal on the path after receiving the downlink data, comprises: sorting, by the access station of wireless backhaul, the received downlink data through the RLC layer and then sending sorted downlink data to the next node in the direction towards the terminal on the path. (e.g. connected to other node; ¶ 87)

As per claim 16, Pragada teaches:
The method according to claim 12, wherein, the method further comprises: establishing, by the access station of wireless backhaul, connections with the nodes at both ends of the path according to received configuration information. (e.g. connected to other node; ¶ 87)

Claims 18, 25, 29 are the apparatus claims corresponding to method claim 1 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Munoz, Raul, et al. "The CTTC 5G end-to-end experimental platform: integrating heterogeneous wireless/optical networks, distributed cloud, and IoT devices." IEEE Vehicular Technology Magazine 11.1 (2016): 50-63. Provides: The Internet of Things (IoT) will facilitate a wide variety of applications in different domains, such as smart cities, smart grids, industrial automation (Industry 4.0), smart driving, assistance of the elderly, and home automation. Billions of heterogeneous smart devices with different application requirements will be connected to the networks and will generate huge aggregated volumes of data that will be processed in distributed cloud infrastructures. On the other hand, there is also a general trend to deploy functions as software (SW) instances in cloud infrastructures [e.g., network function virtualization (NFV) or mobile edge computing (MEC)]. Thus, the next generation of mobile networks, the fifth-generation (5G), will need not only to develop new radio interfaces or waveforms to cope with the expected traffic growth but also to integrate heterogeneous networks from end to end (E2E) with distributed cloud resources to deliver E2E IoT and mobile services. This article presents the E2E 5G platform that is being developed by the Centre Tecnol?gic de Telecomunicacions de Catalunya (CTTC), the first known platform capable of reproducing such an ambitious scenario.

 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641